ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15 — 15(a), a presentment recommending that MARIO A. BATELLI, a Judge of the Municipal Court of the Borough of Totowa, be suspended from the performance of his judicial duties for a period of one month, without pay, for misusing his judicial office to access the criminal history of another for personal reasons, as charged in Count II of the formal complaint, conduct in violation of the following Canons of the Code of Judicial Conduct: Canon 1 (a judge should maintain high standards of conduct so the integrity and independence of the judiciary are preserved), Canon 2A (a judge should act in a manner that promotes public confidence in the integrity and impartiality of the judiciary), and Canon 2B (a judge should not allow family relationships to influence judicial conduct or judgment);
And the Committee having found that the factual allegations of violation of Canons 1, 2 A and 2B of the Code of Judicial Conduct asserted in Count I of the formal complaint do not constitute violations of the cited Canons and having recommended that the charges in Count I be dismissed;
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted, including the dismissal of the charges in Count I of the formal complaint, and MARIO A. BATELLI, a Judge of the Municipal Court, is *335hereby suspended from the performance of his judicial duties, without pay, for a period of one month: June 27, 2016, through July 27, 2016.